



COURT OF APPEAL FOR ONTARIO

CITATION: Royal Bank of Canada v. 1643937
    Ontario Inc., 2021 ONCA 178

DATE: 20210322

DOCKET: C67540

Doherty, Roberts
    and Harvison Young JJ.A.

BETWEEN

Royal Bank of Canada

Plaintiff (Respondent)

and

1643937 Ontario Inc.
,
Lorraine
    MacDonald
,

Shawn McHale,
Patrick McHale
,

and
Beverly McHale

Defendants (
Appellants
)

Jonathan C. Lisus and
    Zain Naqi, for the appellants

J. Ross Macfarlane,
    for the respondent

Heard: in
    writing

On appeal from the judgment of Justice Heather J. Williams of
    the Superior Court of Justice, dated September 16, 2019, with reasons reported
    at 2019 ONSC 5145, and from the costs order, dated January 2, 2020, with
    reasons reported at 2020 ONSC 44.

COSTS ENDORSEMENT

[1]

On February 19, 2021, we allowed the appeal in
    part from the dismissal of the appellants action with costs to the appellants
    of $15,000 as agreed by the parties. With respect to the appellants, we set
    aside the $84,490.38 costs award that was granted by the motion judge to the respondent
    jointly and severally against the appellants and 1643937 Ontario Inc. We remitted
    for trial the narrow issue of the scope of the appellants liability under
    their personal guarantees, having regard to the appellants allegations of
    misrepresentations that they say were made by the respondent. We otherwise
    dismissed the appeal.

[2]

The parties have not reached an agreement on the
    disposition of the costs from their respective motions for summary judgment. We
    invited the parties to provide brief written submissions, plus costs outlines,
    which they have delivered, and we have reviewed.

[3]

The appellants seek partial indemnity costs on
    the motions in the amount of $30,000. The respondent submits that it is
    entitled to its costs on the motions in the amount of $37,500, less the $15,000
    appeal costs award granted to the appellants. The respondent says that the
    balance of the costs of the action to‑date should be reserved to the
    trial judge.

[4]

The disposition of the costs on the motions and
    the action to-date should be reserved to the trial judge. While the appellants
    prevailed on the narrow issue remitted for trial, the motions below also
    concerned several other issues, including the appellants counterclaims, that
    were not pursued on appeal. The trial judge will be best placed to assess these
    costs in the context of the final disposition of the action.

[5]

Accordingly, we order that the costs on the
    parties respective motions for summary judgment and the action to-date are
    reserved to the trial judge.

[6]

In response to the respondents inquiry, we clarify
    that the motion judges $84,490.38 costs order was set aside in relation to the
    appellants only but still stands as against
1643937 Ontario Inc.

[7]

The respondent has invited us to revisit
    paragraph 44 of our reasons. We see no basis to do so.

Doherty
    J.A.

L.B.
    Roberts J.A.

A.
    Harvison Young J.A.


